Exhibit (10)(m)
ANNUAL OFFICER INCENTIVE
COMPENSATION PLAN FOR CMS ENERGY CORPORATION
AND ITS SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



ANNUAL OFFICER INCENTIVE
COMPENSATION PLAN FOR OFFICERS OF CMS ENERGY CORPORATION
AND ITS SUBSIDIARIES

I.   GENERAL PROVISIONS

  1.1   Purpose. The purpose of the Annual Officer Incentive Compensation Plan
(“Plan”) is to:

  (a)   Provide an equitable and competitive level of compensation that will
permit CMS Energy Corporation (“Company”) and its subsidiaries to attract,
retain and motivate highly competent Officers.     (b)   No payments to Officers
in the form of incentive compensation shall be made unless pursuant to a plan
approved by the Committee on Compensation and Human Resources of the Board of
Directors of CMS Energy (the “Committee”) and after express approval of the
Committee.

  1.2   Effective Date. The initial effective date of the Plan is January 1,
2004. The Plan, as described herein, is amended and restated effective as of
January 1, 2008.     1.3   Definitions. As used in this Plan, the following
terms have the meaning described below:

  (a)   “Annual Award” means an annual incentive award granted under the Plan.  
  (b)   “Base Salary” means the base salary on January 1 of a Performance Year,
except as impacted by a Change in Status as defined in Article V. For purposes
of the Plan, an Officer’s Base Salary must be subject to annual review and
annual approval by the Committee.     (c)   “CMS Energy” means CMS Energy
Corporation.     (d)   “Code” means the Internal Revenue Code of 1986, as
amended.     (e)   “Code Section 162(m) Employee” means an employee whose
compensation is subject to the “Million Dollar Cap” under Code Section 162(m).
Generally, this is the CEO and the three highest paid executive officers of the
Company (other than the CEO and the CFO).     (f)   “Committee” means the
Committee on Compensation and Human Resources of the Board of Directors of CMS
Energy Corporation.     (g)   “Company” means CMS Energy Corporation.     (h)  
“Deferred Annual Award” means the amount deferred by an Officer pursuant to
Section 4.2

1



--------------------------------------------------------------------------------



 



  (i)   “Disability” means that a participant has terminated employment with the
Company or a Subsidiary and is disabled, as that term is defined under Code
Section 409A and any applicable regulations.(k) “Leave of Absence” for purposes
of this Plan means a leave of absence that has been approved by the Plan
Administrator.     (l)   “Officer” means an employee of the Company or a
Subsidiary in Salary Grade “E-3” or higher.     (m)   “Payment Event” means the
time at which a Deferred Annual Award may be paid pursuant to Section 4.2.    
(n)   “Payment Term” means the length of time for payment of a Deferred Annual
Award under Section 4.2.     (o)   “Pension Plan” means the Pension Plan for
Employees of Consumers Energy and Other CMS Energy Companies.     (p)  
“Performance Year” means the calendar year prior to the year in which an Annual
Award is made by the Committee.     (q)   “Plan Administrator” means the
President and Chief Executive Officer of CMS Energy, under the general direction
of the Committee. For purposes of administering Deferred Amounts under
Section 4.2, the Plan Administrator is the Benefits Administration Committee
appointed by the Chief Executive Officer and the Chief Financial Officer as
authorized by the Board of Directors.     (r)   “Retirement” means that a Plan
participant is no longer an active employee and qualifies for a retirement
benefit other than a deferred vested retirement benefit under the Pension Plan.
For a participant ineligible for coverage under the Pension Plan and covered
instead under the Defined Company Contribution Plan, retirement occurs when
there is a Separation from Service on or after age 55 with 5 or more years of
service.     (s)   “Separation from Service” means an Employee retires or
otherwise has a separation from service from the Company as defined under Code
Section 409A and any applicable regulations. The Plan Administrator will
determine, consistent with the requirements of Code Section 409A and any
applicable regulations, to what extent a person on a leave of absence, including
on paid sick leave pursuant to Company policy, has incurred a Separation from
Service.     (t)   “Subsidiary” means any direct or indirect subsidiary of the
Company.

  1.4   Eligibility. Officers are eligible for participation in the Plan.

2



--------------------------------------------------------------------------------



 



  1.5   Administration of the Plan.

  (a)   The Plan is administered by the President and Chief Executive Officer of
CMS Energy under the general direction of the Committee.     (b)   The
Committee, will normally approve performance goals in January of the Performance
Year, but no later than March 30th of the Performance Year.     (c)   The
Committee, no later than March 1st of the calendar year following the
Performance Year, will review for approval proposed Annual Awards for all
Officer participants, taking into account the recommendations of the Chief
Executive Officer of the Company. All proposed Annual Awards are subject to
approval of the Committee. Before the payment of any Annual Awards, the
Committee will certify in writing that the performance goals were in fact
satisfied in accordance with Code Section 162(m).     (d)   The Committee
reserves the right to modify the performance goals with respect to unforeseeable
circumstances or otherwise exercise discretion with respect to proposed Annual
Awards as it deems necessary to maintain the spirit and intent of the Plan,
provided that such discretion will be to decrease or eliminate, not increase,
Annual Awards in the case of any Code Section 162(m) Employees. The Committee
also reserves the right in its discretion to not pay Annual Awards for a
Performance Year. All decisions of the Committee are final.

II.   CORPORATE PERFORMANCE GOALS

  2.1   In General. The composite Plan Performance Factor will depend on
corporate performance in two areas: (1) the adjusted net income per outstanding
CMS Energy share (BPS); and (2) the Corporate Free Cash Flow of CMS Energy
(CFCF). Each Component as well as the composite Plan Performance Factor to be
used for payouts will be capped at a maximum of 200%. A table containing the
corporate performance goals and their use in determination of the composite Plan
Performance Factor shall be created by the Committee for each Performance Year.

III.   ANNUAL AWARD FORMULA

  3.1   Officers’ Annual Awards. Annual Awards for each eligible Officer will be
based upon a standard award percentage of the Officer’s Base Salary for the
Performance Year. The standard award percentages are set forth in the table
below. The maximum amount that can be awarded under this Plan for any Code
Section 162(m) Employee will not exceed $2.5 Million in any one Performance
Year. The total amount of an Officer’s Annual Award shall be computed according
to the annual award formula set forth in Section 3.2.

3



--------------------------------------------------------------------------------



 



                              Std Award     Salary   Percentage Position   Grade
  of Base Salary
President & CEO
    E-9       100 %
President, Consumers Energy
    E-8       60 %
Ex Vice Pres
    E-7       55 %
President, Subsidiary — Sr. Vice Pres
    E-6       50 %
Senior Vice President
    E-5       45 %
Vice President
    E-4       40 %
Vice President
    E-3       35 %

  3.2   Annual Awards for Officers will be calculated and made as follows:

Annual Award = Base Salary times
Standard Award Percentage times Plan Performance Factor

      In addition, each Annual Award for Officers of Consumers Energy Company
will be modified based on the results achieved for the Consumers Energy Annual
Employee Incentive Compensation Plan. If the Consumers Energy Annual Employee
Incentive Compensation Plan pays out an award for the same Performance Year,
then there is no modification of awards under this plan. If however, there is no
award under the Consumers Energy Annual Employee Incentive Compensation Plan,
then the Annual Award, if any, earned under this plan will be reduced by 25%.

IV. PAYMENT OF ANNUAL AWARDS

  4.1   Cash Annual Award. All Annual Awards for a Performance Year will be paid
in cash after certification by the outside auditors of the Company and the
Committee that the performance goals have been satisfied, but not later than
March 15th of the calendar year following the Performance Year provided that the
Annual Award for a particular Performance Year has not been deferred voluntarily
pursuant to Section 4.2. The amounts required by law to be withheld for income
and employment taxes will be deducted from the Annual Award payments. All Annual
Awards become the obligation of the company on whose payroll the Officer is
enrolled at the time the Committee makes the Annual Award.

  4.2   Deferred Annual Awards.

  (a)   The payment of all or any portion (rounded to an even multiple of 10%)
of a cash Annual Award may be deferred voluntarily at the election of an
individual Plan participant. Any such deferral will be net of any applicable
FICA or FUTA taxes. A separate irrevocable election must be made prior to the
Performance Year. Any Annual Award made by the Committee after termination of
employment of a participant or retirement of a participant will be paid in
accordance with any deferral election made within the enrollment period.

4



--------------------------------------------------------------------------------



 



  (b)   At the time the participant makes a deferral election he or she must
select the payment options (including the Payment Event as set forth at
(c) below and the Payment Term as set forth at (d) below) applicable to the
Deferred Annual Award for the Performance Year, as well as any earnings or
income attributable to such amounts. The payment options elected will apply only
to that year’s Deferred Annual Award and will not apply to any previous Deferred
Annual Award or to any subsequent Deferred Annual Award. Any participant who
elects to defer all or a portion of an Annual Award and who fails to select a
Payment Event or a Payment Term will be presumed to have elected a Payment Event
of Separation from Service in accordance with paragraph (c)(i) below and/or a
Payment Term of a single sum.     (c)   The Payment Event elected can be either:

  (i)   Separation from Service for any reason other than death. Payment will be
made, or begin, in the later of: (1) January of the year following the year of
the Separation from Service; or (2) the seventh month after the month of the
Separation from Service. Later installments, if any, will be paid in January of
the succeeding years;     (ii)   Payment upon attainment of a date certain that
is more than 1 year after the last day of the applicable Performance Year. Later
installments, if any, will be paid in January of the succeeding years; or    
(iii)   The earlier of (i) or (ii) above.

  (d)   Payment Term. At the time of electing to defer an Annual Award, the
participant must also elect how he or she wishes to receive any such payment
from among the following options (the participant may elect a separate Payment
Term for each Payment Event elected):

  (i)   Payment in a single sum upon occurrence of the Payment Event.     (ii)  
Payment of a series of annual installment payments over a period from two
(2) years to fifteen (15) years following the Payment Event. Each installment
payment shall be equal to a fractional amount of the balance in the account the
numerator of which is one and the denominator of which is the number of
installment payments remaining. Although initially such installment payments
will be identical, actual payments may vary based upon investment performance.
For example, a series of 5 installment payments will result in a payout of 1/5
of the account balance in the first installment, 1/4 of the account balance
(including investment gains or losses since the first installment date) in the
second installment, etc.

5



--------------------------------------------------------------------------------



 



  (e)   Changes to Payment Options. Once a payment option has been elected,
subsequent changes which would accelerate the receipt of benefits from the Plan
are not permitted, except that the Plan Administrator may at its discretion
accelerate payments to the extent permitted by Code Section 409A and applicable
regulations. A subsequent election to change the payment options related to a
Payment Event, in order to delay a payment or to change the form of a payment,
can only be made when all of the following conditions are satisfied:

  (i)   such election may not take effect until at least 12 months after the
date on which the election is made;     (ii)   the payment(s) with respect to
which such election is made is deferred for a period of not less than 5 years
from the date such payment would otherwise have been made (or, in the case of
installment payments under Section 4.2(d)(ii), 5 years from the date the first
installment was scheduled to be paid); and     (iii)   such election must be
made not less than 12 months before the date the payment was previously
scheduled to be made (or, in the case of installment payments under
Section 4.2(d)(ii), 12 months before the first installment was scheduled to be
paid), if the participant’s previous commencement date was a specified date.

  (f)   Investments. At the time of electing to voluntarily defer payment, the
participant must elect how the Deferred Annual Award will be treated by the
Company or Subsidiary. To the extent that any amounts deferred are placed in a
rabbi trust with an independent record keeper, a participant who has previously
deferred amounts under this Plan will automatically have his or her existing
investment profile apply to this deferral also. All determinations of the
available investment options by the Plan Administrator are final and binding
upon participants. A participant may change the investment elections at anytime
prior to the payment of the benefit, subject to any restrictions imposed by the
Plan Administrator, the Benefit Administration Committee, the plan record keeper
or by any applicable laws and regulations. A participant not making an election
will have amounts deferred treated as if in a Lifestyle Fund applicable to the
participant’s age 65, rounded up, or such other investment as determined by the
Benefit Administration Committee. All gains and losses will be based upon the
performance of the investments selected by the participant from the date the
deferral is first credited to the nominal account. If the Company elects to fund
its obligation as discussed below, then investment performance will be based on
the balance as determined by the record keeper.     (g)   The amount of any
Deferred Annual Award is to be satisfied from the general corporate funds of the
company on whose payroll the Plan participant was enrolled prior to the payout
beginning and are subject to the claims of general creditors. This is an
unfunded nonqualified deferred compensation plan. To the

6



--------------------------------------------------------------------------------



 



      extent the Committee elects to place funds with a trustee to pay its
future obligations under this Plan, such amounts are placed for the convenience
of the Company or Subsidiary, remain the property of the Company or Subsidiary
and the participant shall have no right to such funds until properly paid in
accordance with the provisions of this Plan. For administrative ease and
convenience, such amounts may be referred to as participant accounts, but as
such are a notional account only and are not the property of the participant.
Such amounts remain subject to the claims of the creditors of the Company or
Subsidiary.     (h)   Payment in the Event of an Unforeseeable Emergency. The
participant may request that payments commence immediately upon the occurrence
of an unforeseeable emergency as that term is defined in Code Section 409A and
any applicable regulations. Generally, an unforeseeable emergency is a severe
financial hardship resulting from an illness or accident of the participant or
the participant’s spouse or dependent, loss of the participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the participant. A distribution on
account of unforeseeable emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the participant’s assets (without
causing severe financial hardship), or by cessation of deferrals under this
arrangement, the Savings Plan for Employees of Consumers Energy and other CMS
Energy Companies (the “Savings Plan”) or other arrangements. Distributions
because of an unforeseeable emergency shall not exceed the amount permitted
under Section 409A and accordingly are limited to the amount reasonably
necessary to satisfy the emergency need (after use of insurance proceeds,
liquidation of assets, etc.) plus an amount to pay taxes reasonably anticipated
as a result of the distribution. In the event any payment is made due to an
unforeseeable emergency, all deferral elections for the current Performance Year
will cease and the participant will not be eligible to make any deferral
elections under this Plan for the following Performance Year. For any
participant receiving a hardship withdrawal under the Savings Plan, all deferral
elections under this Plan for the current Performance Year will cease and the
participant will not be eligible to make any deferral elections under this Plan
for the following Performance Year.

  4.3   Payment in the Event of Death.

  (a)   A participant may name the beneficiary of his or her choice on a
beneficiary form provided by the Company or record keeper, and the beneficiary
shall receive, within 90 days of the participant’s death, in a single sum, all
payments credited to the participant in the event that the participant dies
prior to receipt of Deferred Annual Awards. If a beneficiary is not named or
does not survive the participant, the payment will be made to the participant’s
estate. In no event

7



--------------------------------------------------------------------------------



 



      may any recipient designate a year of payment for an amount payable upon
the death of the participant.     (b)   A participant may change beneficiaries
at any time, and the change will be effective as of the date the plan record
keeper or Company accepts the form as complete. Neither the Company nor the
applicable Subsidiary will be liable for any payments made before receipt and
acceptance of a written beneficiary request.

V.   CHANGE OF STATUS

    Payments in the event of a change in status will not be made if no Annual
Awards are made for the Performance Year.

  5.1   Pro-Rata Annual Awards. A new Officer, whether hired or promoted to the
position, or an Officer promoted to a higher salary grade during the Performance
Year will receive a pro rata Annual Award based on the percentage of the
Performance Year in which the employee is in a particular salary grade. An
Officer whose salary grade has been lowered, but whose employment is not
terminated, during the Performance Year will receive a pro rata Annual Award
based on the percentage of the Performance Year in which the employee is in a
particular salary grade.     5.2   Termination. An Officer whose employment is
terminated pursuant to a violation of the Company code of conduct or other
corporate policies will not be considered for or receive an Annual Award.    
5.3   Resignation. An Officer who resigns prior to payment (during or after a
Performance Year) will not be eligible for an Annual Award. If the resignation
is due to reasons such as a downsizing or reorganization, or the ill health of
the Officer or ill health in the immediate family, the Officer may petition the
Committee and may be considered, in the discretion of the Committee, for a pro
rata Annual Award. The Committee’s decision to approve or deny the request for a
pro rata Annual Award shall be final.     5.4   Death, Disability, Retirement,
Leave of Absence. An Officer whose status as an active employee is changed
during the Performance Year due to death, Disability, Retirement, or Leave of
Absence will receive a pro rata Annual Award. An Officer whose employment is
terminated following the Performance Year but prior to payment due to death,
Disability or Retirement will continue to be eligible for an Annual Award for
the Performance Year. Any such payment or Annual Award payable due to the death
of the Officer will be made to the named beneficiary, or if no beneficiary is
named or if the beneficiary doesn’t survive the Officer, then to the Officer’s
estate no later than March15 following the applicable Performance Year.
Notwithstanding the above, an Officer who retires, is on disability or leave of
absence and who becomes employed by a competitor of CMS Energy or Consumers

8



--------------------------------------------------------------------------------



 



      Energy or their subsidiaries or affiliates prior to award payout will
forfeit all rights to an Annual Award, unless prior approval of such employment
has been granted by the Committee. A “competitor” shall mean an entity engaged
in the business of (1) selling (a) electric power or natural gas at retail or
wholesale within the State of Michigan or (b) electric power at wholesale within
the market area in which an electric generating plant owned by a subsidiary or
affiliate of CMS Enterprises is located or (2) developing an electric generating
plant within the State of Michigan or a market area in which an electric
generating plant owned by a subsidiary or affiliate of CMS Enterprises is
located.

VI.   MISCELLANEOUS

  6.1   Impact on Benefit Plans. Payments made under the Plan will be considered
as earnings for the Supplemental Executive Retirement Plans (Salary Grades E-3
through E-9) but not for purposes of the Savings Plan, Pension Plan, or other
employee benefit programs.     6.2   Impact on Employment. Neither the adoption
of the Plan nor the granting of any Annual Award under the Plan will be deemed
to create any right in any individual to be retained or continued in the
employment of the Company or any corporation within the Company’s control group.
    6.3   Termination or Amendment of the Plan. The Board of Directors of the
CMS Energy Corporation may amend or terminate the Plan at any time. Upon
termination, any amount accrued under the Plan will remain in the Plan and be
paid out in accordance with the payment options previously selected.
Notwithstanding the foregoing, the Board of Directors of CMS Energy Corporation
may terminate the Plan and accelerate payment of any deferred benefits under the
Plan if it acts consistent in all respects with the requirements of Code
Section 409A and any applicable regulations with respect to when a terminated
plan may accelerate payment to a participant.     6.4   Governing Law. The Plan
will be governed and construed in accordance with the laws of the State of
Michigan.     6.5   Dispute Resolution. Any disputes related to the Plan must be
brought to the Plan Administrator. The Plan Administrator is granted full
discretionary authority to apply the terms of the Plan, make administrative
rulings, interpret the Plan and make any other determinations with respect to
the Plan. If the Plan Administrator makes a determination and the participant
disagrees with or wishes to appeal the determination, the participant must
appeal the decision to the Plan Administrator, in writing and not later than
60 days from when the determination was mailed to the participant. If the
participant does not timely appeal the original determination, the participant
has no further rights under the Plan with respect to the matter presented in the
claim. If the participant appeals the original determination and that appeal
does not result in a mutually agreeable resolution, then the dispute shall be
subject to

9



--------------------------------------------------------------------------------



 



      final and binding arbitration before a single arbitrator selected by the
parties to be conducted in Jackson, Michigan, provided the participant makes
such request for arbitration in writing within 30 days of the final decision by
the Plan Administrator. The arbitration will be conducted and finished within
90 days of the selection of the arbitrator. The parties shall share equally the
cost of the arbitrator and of conducting the arbitration proceeding, but each
party shall bear the cost of its own legal counsel and experts and other
out-of-pocket expenditures. The arbitrator must use an arbitrary and capricious
standard of review when considering any determinations and findings by the Plan
Administrator.

VII.   AMENDMENT TO REFLECT CODE SECTION 409A

  7.1   Code Section 409A. This Plan has been amended, effective as of
January 1, 2005, to comply with the requirements of Section 409A of the Code. To
the extent counsel determines additional amendments may be reasonable or
desirable in order to comply with Code Section 409A, and any other applicable
rules, laws and regulations, such changes shall be authorized with the approval
of the Plan Administrator.

10



--------------------------------------------------------------------------------



 



CORPORATE PERFORMANCE GOALS -2008
The composite Plan Performance Factor (as used in Section II of the Incentive
Compensation Plan) will depend on corporate performance in two areas: (1) the
adjusted net income per outstanding CMS Energy share (EPS); and (2) the
Corporate Free Cash Flow of CMS Energy (CFCF). Each Component as well as the
composite Plan Performance Factor to be used for payouts will be capped at a
maximum of 200%. The table for Performance Year 2008 is set forth below.
(a) EPS Component. EPS performance shall constitute 50% of the composite Plan
Performance Factor. The 100% EPS goal for the 2008 performance year is $1.20 per
share, and the EPS component shall increase or decrease by 25% for each $.05 per
share change in performance. (Mathematical extrapolation shall be used for
actual results not shown in the table.) There will be no payout under the EPS
Component unless at least $1.10 per share is achieved.
(b) CFCF Component. CFCF performance shall constitute 50% of composite Plan
Performance Factor. The 100% CFCF goal for the 2008 performance year is negative
$525 million, and the CFCF component shall increase or decrease by 1% for each
$2 million change in performance from $50 million. (Mathematical extrapolation
shall be used for actual results not shown in the table.) There will be no
payout under the CFCF component unless at least negative $625 million is
achieved.
Plan Performance Factor for 2008 Performance Year

                                                                  CFCF          
                      Component                                 (Millions)  
<$(625)   $(625)   $(575)   $(525)   $(475)   $(425)   $(375)   $(325)
EPS
Component
                                                               
 
                                                               
$1.09
  No Payout     25 %     38 %     50 %     63 %     75 %     88 %     100 %
 
                                                               
$1.10
    25 %     50 %     63 %     75 %     88 %     100 %     113 %     125 %
 
                                                               
$1.15
    38 %     63 %     75 %     88 %     100 %     113 %     125 %     138 %
 
                                                               
$1.20
    50 %     75 %     88 %     100 %     113 %     125 %     138 %     150 %
 
                                                               
$1.25
    63 %     88 %     100 %     113 %     125 %     138 %     150 %     163 %
 
                                                               
$1.30
    75 %     100 %     113 %     125 %     138 %     150 %     163 %     175 %
 
                                                               
$1.35
    88 %     113 %     125 %     138 %     150 %     163 %     175 %     188 %
 
                                                               
$1.40
    100 %     125 %     138 %     150 %     163 %     175 %     188 %     200 %

Notes: Mathematical extrapolation shall be used for actual results not shown in
the table.
Target Award is Bolded 100% and Maximum Award is Bolded 200%

 



--------------------------------------------------------------------------------



 



“Adjusted Net Income” means generally accepted accounting practices income
excluding asset sales, changes to accounting principles from those used in the
budget, large restructuring and severance, legal and settlement cost or gains
related to previously sold assets, and regulatory recovery for prior year
changes.
“Corporate Free Cash Flow” (CFCF) means CMS Consolidated Cash Flow from
operating activities, excluding restricted cash flow, common dividends,
financing, major post budget transactions like mergers and acquisitions in
excess of $25 million and recovery for gas price changes (favorable or
unfavorable) related to GCR recovery in January/February of the following
performance year.
“Earnings Per Share” (EPS) means the amount of adjusted net income per
outstanding CMS Energy Share.
“GCR Recovery” means actual/forecast incremental GCR recovery during January and
February calculated as actual/forecast GCR cycle billed sales times above budget
GCR factor.

 